Case 0:20-cv-61961-AHS Document 1 Entered on FLSD Docket 09/26/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 HECTOR HERNANDEZ,

                Plaintiff,

 vs.

 UNITED GLASS SYSTEMS CORP.,

             Defendant.
 ______________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, HECTOR HERNANDEZ, by and through his undersigned

 counsel, and sues the Defendant, UNITED GLASS SYSTEMS CORP., and alleges as follows:

                                        INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

 temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

 Public Law 116-127.

                                 JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA and

 FFCRA, and venue is proper as all acts described herein occurred within this judicial district.

                                             PARTIES

        3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.




                                                  1
Case 0:20-cv-61961-AHS Document 1 Entered on FLSD Docket 09/26/2020 Page 2 of 4




        4.      At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA as temporarily modified by the FFCRA.

        5.      At all times material hereto, Defendant was a Florida Corporation doing business

 and services in this judicial district, was the former employer of the Plaintiff, and is an employer

 as defined by the FMLA as temporarily modified by the FFCRA.

                                    STATEMENT OF FACTS

        6.      The Plaintiff was an outstanding employee throughout the time that he was

 employed.

        7.      Notably, on April 2, 2020, after the outbreak of the COVID-19, employees were

 required to sign releases if they contact the virus, that they would not hold the Defendant liable.

        8.      On July 2, 2020, Plaintiff started to feel very ill with COVID-19 symptoms, and

 had to leave work.

        9.      On July 6, 2020, Plaintiff informed Defendant that he was taking a test for the

 virus, which ultimately turned out negative.

        10.     However, during the test, an x-ray was performed on Plaintiff’s chest wherein he

 had pneumonia on his lungs.

        11.     Given this high risk, Plaintiff’s doctor informed Plaintiff he should not return to

 work for the time being until July 15, 2020.

        12.     Plaintiff had texted the Defendant about returning to work, and on July 19, 2020,

 when Plaintiff arrived to work, he was informed that he was terminated.

                                             COUNT I

                                    FFCRA INTERFERENCE

        13.     The Plaintiff incorporates by reference paragraphs 1-12 herein.




                                                  2
Case 0:20-cv-61961-AHS Document 1 Entered on FLSD Docket 09/26/2020 Page 3 of 4




        14.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

 under the FMLA as temporarily modified by the FFCRA.

        15.     The Defendant unlawfully interfered with the Plaintiff’s exercise of his FFCRA

 rights by denying him benefits that he was afforded.

        16.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        17.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, HECTOR HERNANDEZ, requests that judgment be

 entered against the Defendant for all damages recoverable under the FMLA as temporarily

 modified by the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees

 and any other lawful and equitable relief this Court deems to be just and proper.

                                             COUNT II

                                     FFCRA RETALIATION

        18.     The Plaintiff incorporates by reference paragraphs 1-12 herein.

        19.     At all times material to this lawsuit, the Plaintiff sought benefits afforded under

 the FMLA as temporarily modified by the FFCRA.

        20.     As a result of this exercise of the benefits afforded under the FMLA as

 temporarily modified by the FFCRA, the Defendant intentionally, willfully and unlawfully

 retaliated against the Plaintiff by terminating his employment.




                                                   3
Case 0:20-cv-61961-AHS Document 1 Entered on FLSD Docket 09/26/2020 Page 4 of 4




        21.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s need for benefits under the FMLA as temporarily modified

 by the FFCRA.

        22.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA as temporarily modified by the FFCRA.

        23.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA as temporarily modified by the

 FFCRA.

        WHEREFORE, the Plaintiff, HECTOR HERNANDEZ, requests that judgment be

 entered against the Defendant for all damages recoverable under the FMLA as temporarily

 modified by the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees

 and any other lawful and equitable relief this Court deems to be just and proper.

                                   DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.


        Dated: September 26, 2020.            Respectfully submitted,

                                              Law Offices of Levy & Levy, P.A.
                                              1000 Sawgrass Corporate Parkway, Suite 588
                                              Sunrise, Florida 33323
                                              Telephone: (954) 763-5722
                                              Facsimile: (954) 763-5723
                                              Counsel for Plaintiff

                                              /s/ Chad Levy
                                              CHAD E. LEVY, ESQ.
                                              chad@levylevylaw.com
                                              F.B.N.: 0851701
                                              DAVID M. COZAD, ESQ.
                                              david@levylevylaw.com
                                              F.B.N.: 333920


                                                 4
